Opinion issued April 9, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01103-CR
                            ———————————
                  IN RE ALEXANDER M. RIVERA, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Alexander Rivera, requests relief

from the trial court’s August 25, 2006 denial of his post-conviction application for

writ of habeas corpus seeking amendment of the trial court’s March 26, 2006

judgment to credit his pre-sentence time served in calculating his sentence of

confinement to the Texas Department of Criminal Justice. After Rivera filed his
petition, the trial court signed an order correcting the error and granting credit for

pre-sentence jail time nunc pro tunc.1

      We therefore dismiss the petition for writ of mandamus as moot.



                                  PER CURIAM




Panel consists of Justices Jennings, Bland, and Massengale.


Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Alexander Mercado Rivera, Cause
      No. 1020847; In the 263rd District Court of Harris County, The Honorable Jim
      Wallace, presiding.
                                           2